 FAULKNER HOSPITALFaulkner Hospital and International Union of Operat-ing Engineers, Local 877, AFL-CIO, Petitioner.Case I-RC 15883May 7, 1979DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN FANNING AND MEMBERS MURPHYAND TRUESDAI.EOn October 13, 1978, the Regional Director for Re-gion I issued his Decision and Order in the above-entitled proceeding. He found inappropriate the pro-posed hospital maintenance unit consisting of all em-ployees in the Employer's facilities services division,except the two part-time secretaries, on the groundsthat the petitioned-for employees shared communityof interest with service employees. He therefore dis-missed the petition.'Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations, Series 8, as amended, the Petitioner filed atimely request for review alleging that the RegionalDirector erred in his findings. On December 4, 1978,the National Labor Relations Board by telegraphicorder granted the Petitioner's request for review.Thereafter, the Petitioner and the Employer filedbriefs on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe various briefs filed by the parties, and makes thefollowing findings:The Employer operates a 255-bed nonprofit hospi-tal in Jamaica Plains, Massachusetts. The hospitalemploys approximately 720 full-time employees and466 part-time employees. The maintenance employ-ees sought by the Petitioner consist of eight systemsmechanics, one biomedical electronics technician andone assistant, one storeroom clerk, and two grounds-men. Also included is the licensed electrician position,currently vacant.In Allegheny General Hospital, 239 NLRB 872(1978), the Board, after reviewing the legislative his-tory underlying the health care amendments to theAct and the Board's unit determinations in this area,concluded that hospital maintenance employees mayI Although the Regional Director dismissed the petition. he made two unitplacement findings: the two biomedical electronics technicians were found tobe technical employees and excluded from the maintenance unit sought; thetwo part-time secretaries were found to share community of interest withemployees in a broad maintenance and service unit.constitute an appropriate bargaining unit. Further-more, in making this determination a majority of theBoard stated that they will continue to rely on thetraditional community-of-interest test, as establishedin American Cyanamid Company, 131 NLRB 909(1961). See Allegheny General Hospital, supra at 883.In our opinion, the application of this standard to therecord in this case warrants the establishment of aseparate bargaining unit composed of the Employer'smaintenance employees in the Employer's facilitiesservice division.The maintenance employees are a distinct adminis-trative subdivision apart from other service employ-ees. They are organized in the facilities services divi-sion of operations. The other section of the division,utilities, involves functions contracted out by the Em-ployer. The maintenance section has a separate loca-tion on the hospital's second floor. There is a hierar-chy of supervision exclusively for maintenanceemployees consisting of the director of facility ser-vices and his assistants, the maintenance manager.and the grounds manager. The maintenance employ-ees are subject to minimal interdepartmental supervi-sion.The Employer contracts out the maintenance andoperation of the central power plant, the heating, ven-tilation, and air-conditioning systems, together withmajor repair and installation work requiring licensesnot held by the maintenance employees. However.the Employer's systems mechanics are responsible formaintaining and repairing various complex equip-ment throughout the hospital. The equipment in-cludes sophisticated monorail and pneumatic tubesystems,2as well as sterilization. conveyor, electrical.timekeeping, call. plumbing. water treatment, andwaste systems. These functions require familiaritywith the facility's multitude of electrical circuits. In-2The director of facility senrices described the systems at the hearing:A monorail system is an automatic material delivery system withinthe Hospital. Its function is to take dietary foods and so forth, cleansupplies. and pharmacy goods from the support areas on the secondfloor of the Hospital automatically to all the patient floors for distribu-tion by technicians on those floors.The other half of the system is to take the waste and recyclable mate-nals back down to the support divisions for the disposal or cleaning up.It encompasses approximatecl 3.000 feet of monorail track. man,different carts and transport carriers that the materials are loaded ont.,and it includes two automatic elevator lifts for the matenals which areIn useWe have the pneumatic tube system whose function it is to move malland small supplies and paper throughout the hospital.There are three systems involved, one is the jet tube system whichfunctions to take letters from the medical care people as they are inpatient rooms and transport them immediately to the information com-munications centers on each floor.The second system is in the pathology lab in order to transport sam-ples from various labs into a simple control room.The third system and the most complicated is the large house tubesystem, which is comprised of 39 individual sending and receiving stal-tions throughout the entire hospital242 NLRB No. 1747 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstallation and major repair work, including mainte-nance of the electrical generators, are the responsibil-ity of the licensed electrician. For this position, theEmployer requires knowledge of state and nationalsafety codes involving all aspects of the use of elec-tricity at a health care facility, together with the abil-ity to work with wiring diagrams and blueprints.The biomedical electronics technicians are respon-sible for installing, repairing, and maintaining com-plex electronic equipment such as pacemakers, elec-trosurgical generators, ultrasonic flowmeters, andinfusion pumps. Their duties entail testing equip-ment, diagnosing malfunctions, making necessary re-pairs, and replacing parts, as well as calibrating labo-ratory or other electronic equipment.The storeroom clerk is responsible for the efficientmanagement of the storeroom and its supplies, in-cluding inventory control and security. He acts as thecontact for facilities services with purchasing andshipping and receiving. He also may be required toperform small "in-shop" maintenance jobs and to as-sist management personnel with material require-ments for budget preparations. The groundsmen areresponsible for the exterior of the hospital. Theymow, trim, and fertilize lawns, and perform other du-ties reflective of their job classifications.In the performance of the enumerated functions, alarge majority of the maintenance employees exercisea degree of skill which appears greater than that re-quired for service positions at the hospital. The Em-ployer seeks mechanics with vocational backgroundsand extensive experience because the work requiresthe basic skills of plumbing, electrical work, pipefit-ting, mechanics, and carpentry. Seven of the eightmechanics have acknowledged skills involving combi-nations of journeymen pipefitter, refrigeration techni-cian, and certification in radio electronics, carpentry,electricity, and masonry. In dealing with the monorailand pneumatic tube systems, the systems mechanicsmust exercise independent judgment and be familiarwith blueprints. It takes approximately I year for me-chanics to be completely familiar with their dutiesand, in addition to on-the-job training, the Employerprovides opportunities for technical training in thatmechanics attend daily or weekly seminars once ortwice a year in order to improve their skills.3Prior training is also required for the biomedicalelectronics technicians. The two employees currentlyin these positions have associate degrees in engineer-ing and electronics, respectively. Their work requiresindependent judgment. They apply practical skills,complying with mandated standards to ensure equip-' The high degree of skill exercised by the mechanics is amply illustrated inthe record.ment accuracy and freedom from electrical hazard,and balance the hospital's need for certain equipmentwith the availability of repair services.The record reveals that there is occasional inter-change between the mechanics and biomedical elec-tronic technicians. Mechanics sometimes repair bio-medical equipment and assist the technicians. Thereis also close contact between the mechanics and thegroundsmen who bring problems with lawnmowers,trucks, and snowplows directly to the maintenanceshop.However, there is minimal interchange between themaintenance employees and the service employees.Groundsmen and the storeroom clerk have little con-tact with service employees. On the other hand, me-chanics have daily contact with service employeessince they move around the facility monitoring themonorail and pneumatic tube systems and respond-ing to work order calls. Yet, even when they worktogether to clear jams or identify and correct prob-lems, the maintenance employees and service employ-ees perform discrete functions. For example, when aflood or spill occurs, mechanics correct the problemand housekeeping employees clean up the area; whenthe monorail breaks down, mechanics make repairswhile "SPD technicians"4 notify others in the vicinityof the problem and free the area of carts; afterwards,housekeeping employees and the technicians mayhelp the mechanics put the carrier back on the track.While mechanics repair housekeeping equipment,housekeeping employees clean the floor of the main-tenance shop. Common functions appear to be thosewhich require the least skill: groundskeepers movefurniture and equipment outside the building andhousekeeping employees perform the same tasks in-side the building. In addition, it appears that transfersto and from the maintenance department have notbeen extensive. Since March 1976, three persons havejoined the section and three persons have left.5Maintenance employees are subject to centralizedpersonnel policies and share common fringe benefitswith service employees. The hospital has a commonwage and salary structure applicable to all hourly em-ployees. However, most of the maintenance employ-ees are concentrated in the higher pay grades. Thelicensed electrician position is grade 11, the mechan-ics and the biomedical electronics technicians aregrade 10, the assistant technician is grade 9, the store-room clerk is grade 7, the groundsmen are grade 5. Bycontrast, service employees such as housekeeping and'Supply, processing, and distribution (SPD).Two of those leaving the section appear to have been involved in apossible transfer of the function of parking lot attendant to the securitysection.48 FAULKNER HOSPITALdietary employees appear to be concentrated ingrades 3, 4, and 5.6Under the circumstances detailed above, and forthe reasons set forth in Allegheny General Hospital,supra, we find that the maintenance employees sharea community of interest sufficiently separate and dis-tinct from the broader community of interest whichthey share with service employees so as to warrant aseparate bargaining unit. In so concluding, we noteparticularly that these employees are established in aseparate department having independent supervision.They perform varied and typical maintenance workfor the hospital, exercising the particular skills re-quired by this function, including the specializedskills necessary for maintaining the Employer's com-plex monorail and pneumatic tube systems. Further-more, in the exercise of these functions, there is mini-mal interchange and functional integration betweenmaintenance employees and service employees. Italso appears that the maintenance employees, as agroup, are more highly paid than service employees.7We also find, contrary to the Regional Director,that the biomedical electronics technicians share asufficient community of interest with the maintenanceemployees to warrant their inclusion in the unit.These employees are administratively part of themaintenance department with its independent super-vision; they perform a skilled maintenance functionrequiring independent judgment as do a majority ofthe department's other employees; they are hourlypaid at a comparable grade with the mechanics; thereis occasional functional interchange between thesetechnicians and the mechanics. Moreover, we are per-suaded that the degree of skill of the technicians ismerely one aspect of their shared community of inter-est with the other maintenance employees, rather6 The Employer's reference to the similarities in grades of technical (6- 10)and maintenance (5-11) employees is irrelevant to the instant issue of theappropriateness of a maintenance unit compared with a broad service andmaintenance unit,7 See also The Long Island College Hospilal, 239 NLRB 1135 (1978) (sup-plementing 228 NLRB 83 (1977)).than an indication of technical status. In addition, thePetitioner seeks to include the technicians in themaintenance unit.8Accordingly. they are included.On the other hand, we find that the record as awhole indicates that the community of interest be-tween the two part-time secretaries and the mainte-nance employees is not so substantial as to requiretheir inclusion in the unit. The secretaries work di-rectly for the director of the facilities services divisionin the division offices adjacent to the maintenanceshop; they are required to have a high school educa-tion and basic secretarial skills; their duties includetyping, shorthand, answering telephones, setting upmeetings, and maintaining the files and work ordersfor the division. They are in contact, principally bytelephone, with employees in every hospital depart-ment requiring the services of the division. Thus, al-though the secretaries are part of the administrativesection and perform tasks related to maintenancework orders, they also perform typical office clericaltasks and have only limited contact with the othermaintenance employees. Under these circumstances,we shall exclude them from the unit.9Accordingly, we find, contrary to the Regional Di-rector, and for the reasons set forth in Allegheny Gen-eral Hospital, supra, that the following employeesconstitute a unit appropriate for the purpose of col-lective bargaining within the meaning of Section 9(b)of the Act:All hourly paid employees of the facilities ser-vices division, including painters, licensed electri-cians, systems mechanics, storeroom clerks,biomedical electronics technicians, and grounds-men, but excluding the part-time secretaries,guards, and supervisors, as defined in the Act.[Direction of Election and Excelsior footnoteomitted from publication.]Cf. Duke Universitv, 226 NLRB 470. 473. (1976) (X-ra) equipment re-pairmen).9 St. Francis Hospital-Medical Center. 223 NLRB 1451, 1454 (1976) (secre-taries).49